[Cite as Hughes v. Mohican State Park, 2010-Ohio-2315.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




RICHARD B. HUGHES

       Plaintiff

       v.

MOHICAN STATE PARK

       Defendant

        Case No. 2009-08233-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)          On September 24, 2009, a 1999 Chrysler van owned by plaintiff,
Richard B. Hughes, was damaged while leaving a parking space on the campgrounds
of defendant, Mohican State Park.
        {¶ 2} 2)          Plaintiff asserted that the damage to his van was proximately
caused by negligence on the part of defendant in maintaining a hazardous condition on
Mohican State Park premises. Plaintiff filed this claim seeking to recover $625.34, the
cost of automotive repair he incurred resulting from the September 24, 2009 incident.
The filing fee was paid.
        {¶ 3} 3)          Defendant filed an investigation report acknowledging that plaintiff
stated a claim under Chapter 2743 of the Ohio Revised Code. Defendant agreed that
plaintiff suffered property damage in the amount of $625.34 and filing fee costs of
$25.00. Defendant advised that any collateral source payment plaintiff received for
repair costs must be deducted from any damage award.1 No evidence was submitted


        1
            R.C. 2743.02(D) provides in pertinent part:
to establish that plaintiff actually received any collateral source payment for van repair
costs.
                                   CONCLUSIONS OF LAW
         {¶ 4} 1)      Negligence on the part of defendant has been shown.                         See
Gutridge v. Ohio Dept. of Natural Resources, Ct. of Cl. No. 2003-10821-AD, 2004-Ohio-
2889; Pyles v. Shawnee State Park, Ct. of Cl. No. 2007-01215-AD, 2007-Ohio-2680;
Duncan v. Ohio Dept. of Adm. Servs., Ct. of Cl. No. 2007-08864-AD, 2008-Ohio-4187.
         {¶ 5} 2)      Plaintiff has suffered damages in the amount of $625.34, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                   Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




RICHARD B. HUGHES

         Plaintiff

         v.

MOHICAN STATE PARK

         Defendant

         Case No. 2009-08233-AD


          “(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds,
disability award, or other collateral recovery received by the claimant.”
Clerk Miles C. Durfey

ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $650.34, which includes the filing fee. Court costs are
assessed against defendant.




                                           MILES C. DURFEY
                                           Clerk

Entry cc:

Richard B. Hughes                          Charles G. Rowan
959 Duke Avenue                            Department of Natural Resources
Mansfield, Ohio 44905                      2045 Morse Road, C-3
                                           Columbus, Ohio 43229-6693
RDK/laa
2/3
Filed 2/22/10
Sent to S.C. reporter 5/21/10